DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The Oath or Declaration have been filed with the application on 05/18/2021 have been considered.
Priority
The applicant has PRO 62/942,020 filed on 11/29/2019. Therefore, the examiner considered Effective Date of 11/29/2019 as the priority date for the purpose of examination. 
Information Disclosure Statement
The information disclosure statement (IDS) was not submitted with the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-13, 15, 18, 21 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 2020/0351865 A1), hereinafter, “Choi”.
Regarding claim 1, Choi discloses: A method for wireless communications performed by a user equipment (UE) (fig 5, para [0115], “FIG. 5 the operation of the UE 509, which accesses the macro base station 501 and the small base stations 503, 505, and 507 to perform communication, is referred to as dual connectivity (DC)”), comprising: detecting a period during which a configuration of a first radio access technology (RAT) conflicts with a configuration of a second RAT for a frequency band (fig 6, “in a time interval of uplink subframe #2, which is limited to perform uplink transmission of LTE according to the reference TDD configuration, the LTE uplink transmission and the NR uplink transmission of the UE collide (equivalent to “conflict”), as indicated by reference numeral 608”); and 
overriding the configuration of the second RAT with the configuration of the first RAT for the period (fig 6, para [0146], “According to a first method, the EN-DC UE performs only LTE uplink transmission and always drops NR uplink transmission. As described above, in an uplink subframe corresponding to a time interval other than uplink subframe #2”, see further fig 9 operation 923, where, “The controlling of the transmission power may include an operation of dropping uplink transmission or reducing uplink transmission power”).
Regarding claims 21 and 24, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding wireless multi-rat communication mitigation interference for method and apparatus, and the rejection to claim 1 is applied hereto. 
Regarding claim 25, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding wireless multi-rat communication mitigation interference for an apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Krishnamoorthy discloses the memory and the processor.
Regarding claims 2, 23 and 26, Choi discloses: The method of claim 1, wherein: the configuration of the first RAT comprises a time division duplex (TDD) configuration of the first RAT (fig 7, para [0128], where, “the TDD cell of LTE 701 (first RAT) corresponds to TDD UL-DL configuration #1”); 
the configuration of the second RAT comprises a TDD configuration of the second RAT (fig 7, para [0128], where, received via system information, and that NR (second RAT) uplink transmission is possible in a slot of NR that matches the time interval of the remaining uplink subframes #3 and #8); and overriding the configuration of the second RAT with the configuration of the first RAT comprises overriding the TDD configuration of the second RAT with the TDD configuration of the first RAT (fig 6, para [0146], “According to a first method, the EN-DC UE performs only LTE uplink transmission and always drops NR uplink transmission. As described above, in an uplink subframe corresponding to a time interval other than uplink subframe #2”, see further fig 9 operation 923, where, “The controlling of the transmission power may include an operation of dropping uplink transmission or reducing uplink transmission power”).
Regarding claims 3 and 27, Choi discloses:  wherein a component carrier in the configuration of the first RAT shares a receiver path or a radio frequency path with a component carrier in the configuration of the second RAT (fig 10-12, para [0160]-[0162], where, “if downlink data is received from subframes #4, #5, #8, and #6 of the PCell 1001, the EN-DC UE transmits HARQ ACK/NACK feedback for the downlink data in subframe #2 of the PCell 1001 (indicated by reference numeral 1011), and if downlink data is received from subframes #9, #0, #3, and #1, the EN-DC UE transmits HARQ ACK/NACK feedback for downlink data in subframe #7 of the PCell 1001” and LTE and NR RATs support carrier aggregation , see further, para [0185]-[0188]).
Regarding claims 4 and 28, Choi discloses: wherein the first RAT comprises a long term evolution (LTE) RAT and the second RAT comprises a new radio (NR) RAT (fig 6, para [0124]-[0126], where, LTE 601 equivalent to “first RAT” and NR 602 equivalent to “second RAT”).
Regarding claims 5 and 29, Choi discloses:  wherein the period begins when one of: a transmission via the first RAT collides with a slot or symbol during which the UE is receiving via the second RAT and the period ends when the collision ends; or a transmission via the second RAT collides with a slot or symbol during which the UE is receiving via the first RAT and the period ends when the collision ends (fig 7, para [0128]-[0129], where, “since the EN-DC UE receives uplink subframes according to PDCCH reception, PUSCH transmission, and PUSCH retransmission, in which the uplink subframes are generated in the same LTE uplink subframe for every radio frame (indicated by reference numerals 711, 712, 713, and 714), if PUSCH retransmission of the EN-DC UE occurs, the NR uplink transmission and the LTE uplink transmission collision may not occur”).
Regarding claims 6 and 8, Choi discloses: wherein the configuration of the first RAT is downlink for the period and the configuration of the second RAT is one of uplink or flexible for the period (fig 6, para [0124]-[0125], where, TDD configuration may be for downlink subframe and NR  configuration for uplink subframe).
Regarding claim 7, Choi discloses: the configuration of the first RAT is downlink for the period and the configuration of the second RAT is flexible for the period (fig 6, para [0124]-[0125], where, TDD configuration may be for downlink subframe and NR  configuration for uplink subframe); and overriding the configuration of the second RAT involves using grant-based decisions (fig 6, para [0146], “According to a first method, the EN-DC UE performs only LTE uplink transmission and always drops NR uplink transmission. As described above, in an uplink subframe corresponding to a time interval other than uplink subframe #2”, see further fig 9 operation 923, where, “The controlling of the transmission power may include an operation of dropping uplink transmission or reducing uplink transmission power”).
Regarding claim 9 and 11, Choi discloses: wherein the configuration of the first RAT is flexible for the period and the configuration of the second RAT is one of downlink, uplink, gap, or flexible for the period (fig 6, para [0123]-[0125], where, LTE supports uplink transmission and NR (New Radio) supports downlink transmission).
Regarding claims 12 and 13, Choi discloses: the configuration of the first RAT and configuration of the second RAT (fig 6, para [0142]-[0145], where, LTE 601 equivalent to “first RAT” and NR 602 equivalent to “second RAT”); and wherein overriding the configuration of the second RAT comprises maintaining one or more gap symbols in the period and overriding other symbols in the period as uplink symbols (fig 6, para [0146], “According to a first method, the EN-DC UE performs only LTE uplink transmission and always drops NR uplink transmission. As described above, in an uplink subframe corresponding to a time interval other than uplink subframe #2”, see further fig 9 operation 923, where, “The controlling of the transmission power may include an operation of dropping uplink transmission or reducing uplink transmission power”): wherein the configuration of the first RAT is a gap period for the period (fig 4, para [0096], where, “The numerology includes a cyclic prefix (CP) length, subcarrier spacing, an OFDM symbol length, and a transmission time interval (TTI) in an orthogonal frequency-division multiplexing (OFDM) or an orthogonal frequency division multiple access (OFDMA)-based communication system”). 
Regarding claim 15, Choi discloses:   wherein the first RAT and second RAT have separate and simultaneous transmission (fig 6, para [0142]-[0144], “it is possible to maintain the connection with the MCG, transmit or receive important information necessary for RRC connection to or from the MCG, and simultaneously perform NR uplink transmission within the maximum power of EN-DC”).
Regarding claims 18 and 30, Choi discloses: wherein at least one of the first RAT and the second RAT uses uplink carrier aggregation (CA) (fig 6, para [0142]-[0144], where, supports uplink carrier aggregation, see further fig 10, para [0160]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2020/0351865 A1), hereinafter, “Choi” in view of Olesen et al (US 2019/0013881 A1), hereinafter, “Olesen”.
Regarding claim 10, Choi discloses: the configuration of the first RAT and configuration of the second RAT (fig 6, para [0142]-[0145], where, LTE 601 equivalent to “first RAT” and NR 602 equivalent to “second RAT”); However, Choi does not explicitly teach: further comprising: gating downlink symbols not scheduled per the configuration of the second RAT.  
Olesen teaches: further comprising: gating downlink symbols not scheduled per the configuration of the second RAT (para [0167], where, “A RAT (e.g., first RAT) control channel may indicate to a WTRU to monitor a control channel of a RAT (e.g., second RAT), for example, in one or more RAT (e.g., second RAT) time periods that may follow one or more RAT (e.g., first RAT) time periods. The WTRU may activate and/or deactivate joint communication across the first RAT and the second RAT”)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “gating downlink symbols not scheduled per the configuration of the second RAT” taught by Olesen into the system of Choi in order transmitting and receiving more than one data signal simultaneously over the same/shared radio link exploiting multipath propagation.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2020/0351865 A1), hereinafter, “Choi” in view of Kazmi et al (US  2012/0120821 A1), hereinafter, “Kazmi”.
Regarding claim 14, Choi discloses: the configuration of the first RAT and configuration of the second RAT (fig 5, para [0054], “UE 500 configured for multi-RAT operation”); However, Choi does not explicitly teach: further comprising aggregating timing advance (TA) information from different transmissions with component carriers of the first RAT.  
Kazmi teaches: further comprising aggregating timing advance (TA) information from different transmissions with component carriers of the first RAT (para [0019] and [0020], “a multi-RAT carrier aggregation capable UE (e.g., HSPA+LTE), one approach to handle UE timing is for a UE to transmit an LTE carrier using LTE-specific rules, e.g., using a timing advance command to make automatic timing adjustments”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “aggregating timing advance (TA) information from different transmissions with component carriers of the first RAT” taught by Kazmi into the system of Choi in order to reduce signaling overheads, eliminating control channel bottleneck.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2020/0351865 A1), hereinafter, “Choi” in view of Stern-Berkowitz et al (US 2017/0331611 A1), hereinafter, “Stern”.
Regarding claim 16, Choi discloses: the configuration of the first RAT and configuration of the second RAT (fig 6, para [0145], where, LTE 601 equivalent to “first RAT” and NR 602 equivalent to “second RAT”); However, Choi does not explicitly teach: wherein overriding the configuration of the second RAT with the configuration of the first RAT comprises: determining a difference in frame boundaries between the first RAT and the second RAT; and shifting a pattern of the configuration of the second RAT by the difference in the frame boundaries so that a sequence of subframes of the second RAT matches a sequence of subframes of the first RAT.
Stern teaches: wherein overriding the configuration of the second RAT with the configuration of the first RAT comprises: determining a difference in frame boundaries between the first RAT and the second RAT (para [0161]-[0162], “where such procedures may be performed by the WTRU in a subframe which may be indicated as a DL subframe in the WTRU-specific TDD UL/DL configuration” where, “the WTRU may comply with the rules of one or more WTRU/procedure-specific TDD UL/DL configurations by overriding some or all rules corresponding to the cell-specific configuration”); and shifting a pattern of the configuration of the second RAT by the difference in the frame boundaries so that a sequence of subframes of the second RAT matches a sequence of subframes of the first RAT (para [0042], “the number of cyclic shifts which may be used”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein overriding the configuration of the second RAT with the configuration of the first RAT comprises: determining a difference in frame boundaries between the first RAT and the second RAT and shifting a pattern of the configuration of the second RAT by the difference in the frame boundaries so that a sequence of subframes of the second RAT matches a sequence of subframes of the first RAT” taught by Stern into the system of Choi in order for the WTRU to accurately and/or efficiently measure the RSRP and/or RSRQ of the serving and/or neighbor cells providing interference mitigation and spectral efficiency.
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2020/0351865 A1), hereinafter, “Choi” in view of Zacharias et al (US  2017/0257807 A1), hereinafter, “Zacharias”.
Regarding claim 17, Choi discloses: the configuration of the first RAT and configuration of the second RAT (fig 5, para [0054], “UE 500 configured for multi-RAT operation”); However, Choi does not explicitly teach: wherein a primary component carrier (PCC) for the first RAT is on a separate low noise amplifier (LNA) or receive path from a secondary component carrier (SCC) for the first RAT.  
Zacharias teaches: wherein a primary component carrier (PCC) for the first RAT is on a separate low noise amplifier (LNA) or receive path from a secondary component carrier (SCC) for the first RAT (fig 1, para [0039]-[0040], “components of the RF front end 180, and/or antenna(s) 160. In an aspect, RF front end 180 may include one or more of switches, filter(s), low-noise amplifier(s)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a primary component carrier (PCC) for the first RAT is on a separate low noise amplifier (LNA) or receive path from a secondary component carrier (SCC) for the first RAT” taught by Zacharias into the system of Choi in order to support mobile broadband access through improved spectral efficiency, lowered costs.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2020/0351865 A1), hereinafter, “Choi” in view of Krishnamoorthy et al (US 2016/0366626 A1), hereinafter, “Krishnamoorthy”.
Regarding claims 19 and 20, Choi discloses: the configuration of the first RAT and configuration of the second RAT (fig 6, para [0145], where, LTE 601 equivalent to “first RAT” and NR 602 equivalent to “second RAT”); However, Choi does not explicitly teach: wherein the UE comprises a subscriber identity module (SIM) having a subscription to a network via the first RAT and to the network via the second RAT, and the UE is actively connected to the network via the first RAT and the second RAT.
Krishnamoorthy teaches: wherein the UE comprises a subscriber identity module (SIM) having a subscription to a network via the first RAT and to the network via the second RAT, and the UE is actively connected to the network via the first RAT and the second RAT (para [0049], “a single-radio multi-SIM device can be associated, registered, or connected simultaneously with both a GSM network and an LTE network, and can be configured to establish connections with either the GSM network or the LTE network. Because the RF resources of the device are shared by different RATs, an RF resource contention may occur when the RF resources used by the device for activities associated with the first RAT (which may also be referred to herein as RAT1) conflict with the RF resources used by the device for activities associated with the second RAT”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the UE comprises a subscriber identity module (SIM) having a subscription to a network via the first RAT and to the network via the second RAT, and the UE is actively connected to the network via the first RAT and the second RAT” taught by Krishnamoorthy into the system of Choi in order to provide MSMA communication device is a “dual-SIM-dual-active” or “DSDA” communication device, which includes two SIM cards/subscriptions associated with two mobile telephony networks for efficient communication.
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2020/0351865 A1), hereinafter, “Choi” in view of Gordaychik et al (US  2019/0363843 A1), hereinafter, “Gordaychik”.
Regarding claim 22, Choi discloses: further comprising secondary cell group (SCG) (fig 5, para [0116]-[0118], where, an SCG using NR access and in para [0045], where, a decoding failure occurs); however, Choi does not explicitly teach: declaring secondary cell group (SCG) radio link failure (RLF) based on exceeding the threshold of conflicts between the configuration of the first RAT and the configuration of the second RAT.
Gordaychik teaches: declaring secondary cell group (SCG) radio link failure (RLF) based on exceeding the threshold of conflicts between the configuration of the first RAT and the configuration of the second RAT (para [0121], where, detected RLF due to detected threshold of the conflict/collision between the RAT and para [0162], [0177]-[0178]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “declaring secondary cell group (SCG) radio link failure (RLF) based on exceeding the threshold of conflicts between the configuration of the first RAT and the configuration of the second RAT” taught by Gordaychik into the system of Choi in order to support mobile cell broadcast services through improved spectral efficiency and lowered costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461